PER CURIAM.
This is an appeal from a judgment of conviction and sentence for manslaughter arising from the defendant Ricardo Samitier’s culpably negligent medical treatment in performing a plastic surgery operation on the deceased; the judgment and sentence were entered below based on an adverse jury verdict. We reject the defendant’s sole point on appeal: that the trial court erred in refusing to give three requested jury instructions— based on a holding that the requested charges were not supported by any competent evidence adduced at trial and were otherwise confusing and misleading. See Butler v. State, 493 So.2d 451, 452 (Fla.1986); Wilson v. State, 537 So.2d 176, 177 (Fla. 3d DCA 1989); Giordano v. Ramirez, 503 So.2d 947, 950 (Fla. 3d DCA 1987).
The final judgment of conviction and sentence under review are, therefore, in all respects,
Affirmed.